30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Ray RICHARDSON, Plaintiff Appellant,v.Barbara J. WHEELER;  R. K. White;  David K. Smith;  Bobby W.Soles;  James Keeling;  Eleanor L. Stockdale;  L. W.Huffman;  Captain Barksdale;  Commonwealth of Virginia;Counselor Spicer;  Michael A. Shupe, Grievance Coordinator,Defendants Appellees.
No. 94-6484.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994Decided:  July 25, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-93-872-R)
Bernard Ray Richardson, Appellant Pro Se.
Susan Campbell Alexander, Asst. Atty. Gen., Richmond, VA, for Appellees.
W.D.Va.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting Appellees' motion for a protective order and staying discovery, pending a decision on the issue of qualified immunity.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED